PER CURIAM.
The Florida Board of Bar Examiners is hereby authorized to conduct the March, 1960 bar examination on the basis of 20 questions and to allow each applicant a period of one hour to answer each question so propounded. A formal amendment to the rules carrying this order into effect will be adopted in connection with the consideration of proposed amendments and changes in the rules that may be proposed by the committee heretofore appointed by the Court in In re Lanza, Fla.1958, 104 So.2d 342, 344.
THOMAS, C. J., and TERRELL, HOBSON, ROBERTS and DREW, JJ, concur.